--------------------------------------------------------------------------------

THIS FOURTH AMENDING AGREEMENT is made as of March 27, 2019.

AMONG:

  I-Minerals Inc., a body corporate, continued under the laws of

 

  Canada, having its head office at Suite 880 — 580 Hornby Street, Vancouver,
British Columbia, Canada V6C 3B6

 

  (hereinafter called the "Company")




OF THE FIRST PART

AND:




  i-minerals USA Inc., an Idaho limited liability company, having an office c/o
the Company, at Suite 880 — 580 Hornby Street, Vancouver, British Columbia,
Canada V6C 3B6

 

  (hereinafter called the "Subsidiary")

 

OF THE SECOND PART

AND:




  BV Lending, LLC, an Idaho limited liability company, having its head office at
Suite 201 — 901 Pier View Drive, Idaho Falls, Idaho, U.S.A. 83402

 

  (hereinafter called "BV")




OF THE THIRD PART

WHEREAS:




A. Pursuant to an agreement among the parties dated June l, 2016, as amended by
an amending agreement dated October 25, 2017 (hereinafter called the "First
Amending Agreement"), as further amended by an amending agreement dated January
19, 2018 (hereinafter called the "Second Amending Agreement"), with the loan
agreement dated June 1, 2016, as amended by the First Amending Agreement, the
Second Amending Agreement, and the Third Amending Agreement hereinafter
collectively called the "Loan Agreement", BV agreed to advance certain funds to
the Company to advance its Bovill Kaolin Project located in the State of Idaho,
U.S.A.;

 

B. The parties wish to further amend certain of the provision of the Loan
Agreement on the terms and conditions hereinafter set forth;

 

C. The Subsidiary is a wholly-owned subsidiary of the Company and is the legal
owner of the Helmer Bovill Property hosting the Bovill Kaolin Project in the
State of Idaho, U.S.A., as referred to in Recital A. herein;




NOW THEREFORE THIS THIRD AMENDING AGREEMENT WITNESSETH that in consideration of
these presents and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties, the parties
hereby agree as follows:

--------------------------------------------------------------------------------



1. BV hereby agrees to extend the maturity of the Loan Agreement from March 31,
2019 to June 30, 2019. Capitalized terms used herein and not otherwise defined
have the same meanings as contained in the Loan Agreement.

 

2. Except as amended by this Fourth Amending Agreement, all of the other terms
and conditions of the Loan Agreement remain in full force and effect.

 

3. Each of the parties agrees to do and/or execute all such further and other
acts, deeds, things, devices, documents and assurances and may be required in
order to carry out the hue intent and meaning of this Third Amending Agreement.

 

4. This Fourth Amending Agreement and any certificate or other writing delivered
in connection herewith may be executed in any number of counterparts and any
party hereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts of this
Third Amending Agreement or such other writing, as the case may be, taken
together, will be deemed to be one and the same instrument. The execution of
this Third Amending Agreement or any other writing by any party hereto will not
become effective until each party hereto has executed a counterpart of this
Third Amending Agreement or any other writing, as the case may be.

 

5. Each of the parties hereto will be entitled to rely upon delivery by
facsimile of executed copies of this Fourth Amending Agreement and any
certificates or other writings delivered in connection herewith, and such
facsimile copies will be legally effective to create a valid and binding
agreement between the parties in accordance with the terms and conditions of
this Fourth Amending Agreement.

 

6. This Fourth Amending Agreement shall enure to the benefit of and be binding
upon the parties hereto and each of their successors and permitted assigns, as
the case may be.

 

IN WITNESS WHEREOF the parties have executed and delivered this Agreement as of
the day and year first above written.

 

Executed by

I-Minerals Inc.

in the presence of:

 

 





/s/ W. Barry Girling                                                    

Authorized Signatory

 

 

 

--------------------------------------------------------------------------------

 

 

Executed by

i-minerals USA Inc.

in the presence of:

 

 





/s/ W. Barry Girling                                                    

Authorized Signatory

 

 

 

 

Executed by

BV Lending, LLC

 

By:       Ball Ventures, LLC, an Idaho limited           liability company, the
Member

 

            Per:      /s/ Cortney Liddiard                

                        Cortney Liddiard, CEO




 

 

 

--------------------------------------------------------------------------------